DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 February 2021 has been entered.
Claims 1-20 are pending.
Applicant’s summary of the telephone interview on 21 January 2021 is accurate.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or make obvious linking an incident report to a particular configuration item associated with a managed network based on comparison of a feature vector generated for the incident report by applying a computational model to the incident report with other feature vectors stored in the database of the managed network, the feature vector including keys with respective values, wherein each key corresponds to a respective word in the incident report and each value represents a number of occurrences of the respective word in the incident report, in combination with all the limitations recited in independent claims 1, 11, 18.
The dependent claims being further limiting and definite are also allowable.  

Gilbert et al (US 20100131315) teach resolving incident reports including identifying one or more configuration items relevant to the one or more enterprise events, identifying one or more configuration items relevant to the client incident, and correlating the one or more enterprise events with the client incident using the one or more configuration items to facilitate resolution of the incident.
Takacs (US 20190164245) teaches automatically linking associated incidents related to criminal activity including scraping text from a number of incident reports, analyzing the scraped text to determine the presence of one or more unique IDs, which are used to calculate similarity between each incident report.  Machine-learning is also used to identify these similarities in the future, and optionally with the assistance of a human user providing a feedback loop to enhance the machine-learning. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        12 March 2021